Title: From James Madison to Jedidiah Morse, 8 March 1823
From: Madison, James
To: Morse, Jedidiah


        
          Montpr. Mar. 8. 1823.
        
        J. Madison presents his respects to the Revd. Dr. Morse & to his son, with acknowledgments for the Copies of “The New system of Modern Geogy.” and “The new System of Geogy. antient & Modern,” with which he has been favored.
        He has not been able to give them a particular examination. A very cursory one, has left no doubt that each will bear a very advantageous comparison with any similar compilations; whether its merits be tested by the materials & plan of the work, or by its literary execution. “The general Views,” particularly of the U.S. and as amplified in larger work, must make it extensively interesting: and the Sketch of “Ancient Geography” forms a useful supplement to the smaller one. The several Maps in the Atlas, have the appearance of more than ordinary neatness.
        He has only to add that since the arrival of the two Books he has recd. the letter of Docr. Morse, of Feby. 20. to whom he offers a return of his friendly respects.
       